— In a matrimonial action, the defendant husband appeals from a judgment of the Supreme Court, Suffolk County (Wager, J.), entered July 12, 1984, which awarded the plaintiff wife a divorce and custody of the children of the parties and, inter alia, determined issues of child support and equitable distribution.
Judgment affirmed, with costs.
Appellant proceeded pro se at the trial of this contested matrimonial action. His claim on appeal that he should not have been permitted to represent himself since he had an attorney is a misstatement of fact. The record clearly indicates that appellant’s prior counsel had been properly relieved or had withdrawn (CPLR 321).
Furthermore, it is well established that a party is entitled to self-representation (CPLR 321; People v McIntyre, 36 NY2d 10). Appellant unequivocally and timely asserted his request, he intelligently and knowingly waived the right to counsel, and the trial was conducted in a fair and orderly manner (see, People v McIntyre, supra; Hochman v Hochman, NYU, Apr. 8, 1981, p 12, col 4). Therefore, appellant was properly admitted to proceed pro se (see, O’Reilly v New York Times Co., 692 F2d 863). He may not now be heard to complain that he was prejudiced as a result thereof. Gibbons, J. P., Eiber, Kunzeman and Hooper, JJ., concur.